                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

DAVID HOLLAND,

                            Plaintiff,

v.                                                           Case No: 6:19-cv-776-Orl-31LRH

SEA TECH & FUN USA, LLC, YVES
GELB and ROBERT BRANAGH,

                            Defendants.


                                                  ORDER
        This cause comes before the Court on Plaintiff's Motion to Strike Defendants' Affirmative

Defenses (Doc. 12) filed May 31, 2019.

        On November 22, 2019, the United States Magistrate Judge issued a report (Doc. 19)

recommending that the motion be granted in part and denied in part. No objections have been filed.

Therefore, it is

        ORDERED as follows:

        1.         The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                   Order.

        2.         The Plaintiff's Motion to Strike Defendants' Affirmative Defenses is GRANTED

                   IN PART and DENIED IN PART.

        3.         The sixth affirmative defense is STRICKEN with leave to file an amended version

                   of that affirmative defense.

        4.         The eleventh affirmative defense is STRICKEN without leave to amend.
       5.     The twelfth affirmative defense is STRICKEN with leave to file an amended

              version that omits any reference to Plaintiff’s alleged lewd and lascivious conduct.

       6.     In all other respects the motion (Doc. 12) is DENIED.

       7.     If Defendants wish to amend their pleading in accordance with this order, they are

              to do so by December 19, 2019.


       DONE and ORDERED in Chambers, Orlando, Florida on December 12, 2019.




Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Party




                                               -2-
